DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “a fluid” in line 31. The limitation should be amended to read, “the pressurized fluid,” for clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 9-14, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sealing cap" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outlet seal assembly" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “an outlet seal assembly” in line 18. The limitation appears to be an improper double inclusion of “the outlet seal assembly” recited in line 12. It is recommended that the limitation be amended to read, “the outlet seal assembly.”
Claim 1 recites the limitation “a sealing cap” in line 18. The limitation appears to be an improper double inclusion of “the sealing cap” recited in line 12. It is recommended that the limitation be amended to read, “the sealing cap.”
The remaining claims are rejected, due to their dependency from claim 1.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-4, 9-14, and 20-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The current claims put forth a flexible dry sprinkler that includes a differential pressure controller connected to a control valve, pressure sensor, and a fluid supply sensor. The controller monitors a pressure ratio between the fluid supply and the sprinkler, and when the ratio falls below a particular amount, fluid is supplied to the sprinkler to maintain the pressure ratio at a desired amount. 
U.S. Patent Publication No. 2003/0075343 to Ballard, U.S. Patent No. 1,405,411 to Hamilton, and U.S. Patent No. 7,389,824 to Jackson each put forth devices that include structure configured to monitor and maintain pressure conditions in a system. However, none of which disclose the arrangement of structure put forth in the instant claims. Therefore, the claims define over known prior art, and are allowable.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752